MORGAN, Judge,
concurring in part and dissenting in part.
I agree that the record reflects that respondent, by negligence or otherwise, is guilty of “commingling” approximately $120 of his client’s funds with those of his own; and, that for so doing, he has violated certain Disciplinary Rules and should be disciplined.
However, I respectfully suggest that the outright disbarment ordered in the principal opinion is exceedingly harsh and not mandated by the facts of this case. As pointed out therein, we do in a disciplinary case reserve unto ourselves the power to review the same de novo and limit the findings of the Master to recommendations only. Nevertheless, we should not disregard the same unless found to be totally erroneous. In this case, it was recommended that “respondent be given a public reprimand.”
We note certain conclusions of the Master upon which his recommendation, heretofore noted, was based. (1) That respondent had a reputation as “a man of good moral character, trustworthy, honest and [his reputation] for truth and veracity was excellent.” (2) That “it is clear that from the time of the establishment of the client-attorney relationship, the respondent had a very difficult client. She was unpredictable, uncooperative, evasive and her health led to taking medication that affected her judgment and activities. Her testimony was vague, contradictory, confusing and lacked believability. She failed to disclose all facts and circumstances.” (3) “The evidence in this case is not substantial with reference to the testimony of the complaining witness. Without taking anything from the good faith and excellent work of the expert on questionable documents, his testimony is subject to careful scrutiny. His testimony is in direct conflict with the testimony of the respondent and in some instances is in conflict with the testimony of Doris Duck-ett.” (4) “From all the evidence, it is concluded that the respondent did keep Doris Duckett informed as to his actions and had her consent to make the settlements which were made. He acted very unwisely in not keeping better records and in not making settlements with her as to the settled claims. His office procedures in this case were not good. He appeared to be meticulous in most of his office work, but lax in other steps taken.” (5) “... it appears that the conduct of the respondent was an isolated case. There is no showing of a line of misconduct by the respondent. His reputation appears to be excellent.”
In the case of In re O’Brien, 478 S.W.2d 310, 312 (Mo. banc 1972), we said: “Undoubtedly there do remain instances where some compassion is called for — even to members of the legal profession.”
If the reprimand suggested by the Master is not adequate, undoubtedly a suspension limited to one year would be.